Exhibit 10.37
 
CONFIDENTIAL TREATMENT REQUESTED – REDACTED COPY
 
Amendment No. 1 to
Exclusive Sales and Distribution License
Between
PureDepth, Inc.
and SANYO Electric System Solutions Co., Ltd.


April 24, 2008


WHEREAS, the parties wish to amend the terms of the Exclusive Sales and
Distribution License, including the schedules thereto (the “Agreement”) between
PureDepth, Inc. (“PureDepth”) and SANYO Sales and Marketing Corporation and
SANYO Electric System Solutions Co., Ltd. (Collectively, “Sanyo”) in order to
establish a set date on the Term in lieu of connecting to an approval by the
Japanese government;


WHEREAS, SANYO Sales and Marketing Corporation was merged into SANYO Electric
Co., Ltd. as of April 1, 2007,


WHEREAS, SANYO Electric System Solutions Co., Ltd. guarantees to amend the
License Agreement on behalf of SANYO Electric Co., Ltd.,


NOW THEREFORE, the parties hereby agree as follows:


1.             Definitions.    Except as otherwise defined herein, capitalized
terms shall have the defined terms set forth in the Agreement.  If there is any
conflict in interpretation, the terms of the Amendment will prevail.


2.             Term.     Schedule 1 to the Agreement shall be amended so that
the definition of “Term” shall be as follows:
““Term” means the period starting from 1 January 2006 (“Commencement Date”) on
and until [****].”


3.             Execution on Behalf.  SANYO Electric System Solutions Co., Ltd.,
hereby guarantees the performance and compliance with the rights and obligations
under the Agreement.


4.            Continuation of Other Terms.  Except as set forth herein, all
other terms and conditions of the Agreement, including without limitation
Schedule 1, shall remain in full force and effect.
 
Agreed and executed as of the date listed above:
 
PureDepth, Inc.
Sanyo Electric System
 
Solutions Co., Ltd.
   
  /s/ Jonathan J. McCaman
 /s/ Tsutomu Fujita
Jonathan J. McCaman
Tsutomu Fujita
President
Director
Date:  7/11/08
Date:  4/26/08

 
 
Confidential
Page 1 of 1
 